Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.  Claims 1, 8, 13 are amended; claims 2, 4, 21-22 are cancelled; claims 9, 15-20 are withdrawn from consideration as being drawn to non-elected invention; and claims 23-25 are added.  Accordingly, claims 1, 3, 5-20 and 23-25 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

Claims 1, 3, 5-8, 10-14 and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “an average particle size of all polymer particles is in a range of from 60 to less than 300 nm”.  There is no support for this recitation “all particles having an average particle size of from 60 to less than 300 nm”.  In fact, the present disclosure states that “by average particle size here is meant “volume median” corresponding to the d50 of the particle size distribution - that is 50 vol% of the entire volume of all particles have a diameter smaller that the volume median”.  Additionally, there is nothing in the disclosure to exclude all polymer particles other than the radically polymerized addition polymer from the composition, especially in light of the use of transitional phrase “comprising”.
Claims 3, 5-8, 10-14 and 23-25 are subsumed by this rejection because of the dependence either directly or indirectly on independent claim 1.

Claim Rejections - 35 USC § 103

Claims 1, 3, 5-6, 8, 10-11, 13-14 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Van Rheenen (US 2003/0130362 A1) in view of Ogawa et al (US 5,786,417) and Christidis et al (Applied Clay Science; 34(2006); pp125-138).
Regarding claim 1, Van Rheenen discloses a coating composition comprising an aqueous dispersion of water-insoluble addition polymer (i.e. reads on aqueous polymer dispersion in present claim 1) and anion exchange resin (see claim 1).  Conventional free radical initiators may be used (paragraph 0021).  The water insoluble addition polymer has a particle size of 300 nm (see example C2, paragraph 0033) which reads on the average particle size of polymer particles in present claim 1.
Van Rheenen is silent with respect to electrical conductivity of aqueous dispersion; phyllosilicate; solids content of radially polymerized addition polymer, and 
However, regarding electrical conductivity of aqueous dispersion, several examples in Van Rheenen include compositions comprising the water insoluble addition polymer in combination with a nonionic surfactant and nonionic protective colloid (see Table 1).  The water-insoluble copolymer contains no surface charge (neutral) to no more than slightly negative charge.  If the surface charge is too high, instead of a weak structure being formed that prevents settling, the composition will flocculate (paragraph 0017).  The source of the low negative surface charge could be anionic fragments from polymerization initiators or low levels of carboxyl function from functional monomers polymerized into the polymer composition and anionic surfactants (paragraph 0018).  Therefore, in light of the teachings in general disclosure of Van Rheenen and given that water-insoluble copolymer containing no charge or only slightly negative charge is desirable, it would have been obvious to one skilled in art prior to the filing of present application to prepare an aqueous dispersion of water-insoluble addition polymer having no charge or slightly negative charge resulting in low electrical conductivity, including less than 0.6 mS/cm, measured at a concentration of 2.5 wt% of solids at 200C, for above mentioned advantages.
Regarding phyllosilicate, Van Rheenen teaches that composition can be formulated with conventional coating materials such as thickeners (paragraph 0028).  Additionally, Ogawa et al teach water-dispersible organic clay complex in which quaternary ammonium ions having both an oxypropylene unit and an oxyethylene unit is present in interlamellar space of an expansible phyllosilicate.  The complex is excellent in dispersibility in an aqueous medium and generates excellent water resistance of the resulting coated film when used as a rheology control agent for an aqueous coating composition (abstract).  Furthermore, Christidis et al teach that in smectites with a layer 
Regarding solids content of radially polymerized addition polymer, and phyllosilicate, Ogawa et al teach that content of the water-dispersible organic clay complex is from 0.5 to 20 parts by weight of solid based on 100 part by weight of a film forming solid contained in the aqueous coating composition (col. 5, lines 25-30) and consequently water-insoluble addition polymer in the coating composition, of Van Rheenen in view of Ogawa et al and Christidis et al, in overlapping amounts.
Regarding process of preparing the aqueous polymer dispersion, claim is written in a product-by-process form.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 3, Regarding claim 3, Van Rheenen teaches that composition may contain a crosslinking agent providing that the crosslinking agent does not inhibit 
Regarding claim 5, Van Rheenen teaches that water-insoluble addition copolymer includes ethylenically unsaturated monomers such as methyl acrylate, styrene, butadiene, acid monomer etc. (paragraph 0020).  See examples (Table 1 and footnote), wherein RhoplexTM AC-2235 is an acrylic copolymer.
Regarding claim 6, Van Rheenen teaches that water-insoluble addition copolymers include homopolymers or copolymers of ethylenically unsaturated monomers such as methyl acrylate, styrene, and butadiene (paragraph 0020).
Regarding claim 8, examples of  Van Rheenen include Rhoplex™ AC 1034 which is a styrene acrylic copolymer having about 3% methacrylic acid (paragraph 0036 - footnote to Table 1).
Regarding claims 10 and 23, Ogawa et al teach that content of the water-dispersible organic clay complex is from 0.5 to 20 parts by weight of solid based on 100 part by weight of a film forming solid contained in the aqueous coating composition (col. 5, lines 25-30) and consequently water-insoluble addition polymer in the coating composition, of Van Rheenen in view of Ogawa et al and Christidis et al, in overlapping amounts.
Regarding claims 11 and 14, Ogawa et al teach that the water-dispersible organic clay complex is one in which a quaternary ammonium ion having both an oxypropylene unit and an oxyethylene unit is present in interlamellar space of an expansible phyllosilicate (abstract). The expansible phyllosilicate is a natural or synthetic smectic clay material (col. 2, lines 36-38).
Regarding claim 13, in addition to 4a to 4f above, examples of synthetic smectite, in Owaga et al, include - 
    PNG
    media_image1.png
    41
    487
    media_image1.png
    Greyscale
 (col. 2, lines 40-41).
Regarding claim 24, given that the compositional limitations are met by the disclosure in Van Rheenen combined with the teachings in Ogawa et al and Christidis et al, one skilled in art would have a reasonable basis to expect the polymer film coating formed by the composition, of Van Rheenen in view of Ogawa et al and Christidis et al, to have an oxygen transmission rate of less than 70% of a value for an uncoated polymer film measured at 250C and 90% relative humidity, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 25, several examples in Van Rheenen include compositions comprising the water insoluble addition polymer in combination with a nonionic surfactant and nonionic protective colloid (see Table 1).  The water-insoluble copolymer contains no surface charge (neutral) to no more than slightly negative charge.  If the surface charge is too high, instead of a weak structure being formed that prevents settling, the composition will flocculate (paragraph 0017).  The source of the low negative surface charge could be anionic fragments from polymerization initiators or low levels of carboxyl function from functional monomers polymerized into the polymer composition and anionic surfactants (paragraph 0018).  Therefore, in light of the teachings in general disclosure of Van Rheenen and given that water-insoluble copolymer containing no charge or only slightly negative charge is desirable, it would have been obvious to one skilled in art prior to the filing of present application to prepare an aqueous dispersion of water-insoluble addition polymer having no charge or slightly .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Van Rheenen (US 2003/0130362 A1) in view of Ogawa et al (US 5,786,417), Christidis et al (Applied Clay Science; 34(2006); pp125-138) and Ramesh et al (US 2007/0059451 A1).
The discussion with respect to Van Rheenen, Ogawa et al and Christidis et al in paragraph 5 above is incorporated here by reference.
Van Rheenen, Ogawa et al and Christidis et al are silent with respect to the copolymer species.
However, one of the commercially available copolymer used in examples of  Van Rheenen include Rhoplex™ AC 1034 which is a styrene acrylic copolymer having methacrylic acid (paragraph 0036 - footnote to Table 1).  Additionally, Ramesh et al teach a coating composition comprising an aqueous dispersion (abstract).  See example of polymer 1 (Table 1), wherein the copolymer comprises 16.7 g of acrylic acid (i.e. about 6% by weight - reads on ethylenically unsaturated acid and its amount), 68.6 g of 2-ethylhexyl acrylate, 63.9 g of butyl methacrylate (both add to about 49% by weight - read on (meth)acrylate monomer and its amount), 64.7 g of styrene (i.e. about 24% by weight - reads on vinylaromatic compound and its amount), and cabamate propyl acrylate (i.e. about 20% by weight - reads on other monoethylenically unsaturated monomer).  The coat yields a film having high etch performance and adhesion.  The coating is highly glossy and transparent with minimal haze and has a high level of solvent resistance (paragraph 0044).  Therefore, in light of the teachings in Ramesh et al and given that Van Rheenen contemplates using a styrene acrylic copolymer having acid containing monomer, it would have been obvious to one skilled in art prior to the filing of present application, to prepare an aqueous dispersion comprising copolymer of 

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Van Rheenen (US 2003/0130362 A1) in view of Ogawa et al (US 5,786,417), Christidis et al (Applied Clay Science; 34(2006); pp125-138), and Breu et al (US 2013/0035432 A1).
The discussion with respect to Van Rheenen, Ogawa et al and Christidis et al in paragraph 5 above is incorporated here by reference.
Van Rheenen, Ogawa et al and Christidis et al are silent with respect to the aspect ratio of phyllosilicate.
However, Breu et al teach phyllosilicate platelets having a high aspect ratio and its use in a composite material of a flame proof barrier or a diffusion barrier (paragraph 0001).  It is known to add phyllosilicates to surface coating compositions to improve mechanical properties and to increase barrier action (paragraph 0002).  The degree of improvement in the properties depends on the aspect ratio of platelets forming the phyllosilicate.  Phyllosilicate platelets having a high aspect ratio result in surface coatings which are distinguished by particularly good mechanical properties and high barrier action (paragraph 0003) of greater than 400 (paragraph 0029).  Therefore, in light of the teachings in Breu et al, it would have been obvious to one skilled in art prior to the filing of present application, to include phyllosilicate having an aspect ratio of greater than 400 in the composition, of Van Rheenen in view of Ogawa et al and Chrisitdis et al, for above mentioned advantages.

Response to Arguments

The objections, and rejections under 35 U.S.C. 112(a) and 103 as set forth in paragraphs 4, and 7-11, of office action mailed on 10/8/2020, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 8 below).

Applicant's arguments filed 1/8/2021, have been fully considered but they are not persuasive.  Specifically, applicant argues that (A) average particle size of all polymer particles in Van Rheenen is not believed to be in a range of from 60 to 250 nm.  Van Rheenen’s compositions require anion exchange resin particles having a size of 0.5 to 50 microns i.e. 5000 to 50,000 (Examiner’s notes that it should be 500 nm to 50,000 nm).  Van Rheenen exemplifies using 10 micron average particle size ion exchange resin apparently combined with a 300 nm average particle size polymer.  Based on the IER requirement in Van Rheenen, the average particle size claimed should exclude compositions of Van Rheenen.  It would not have been obvious to omit the Van Rheenen’s anion exchange resin particles or modify their average size downwards; and (B) one skilled in art could not have predictably modified Van Rheenen to include such as layer charging for phyllosilicate while maintaining Van Rheenen’s intended function, even if there would have been a motivation to do so.  Further, Van Rheenen does not teach electrical conductivity below 0.6 mS/cm, nor using of secondary polymer dispersion or forming primary dispersion from which ionic components are removed.  Van Rheenen teaches the opposite of this, namely including an ion exchange resin.  Van Rheenen’s adding ionic exchange resins are inherently cationic with chloride counter ions instead of removing ionic compounds from polymer emulsions.
Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004), see MPEP 2111.03.
With respect to (B), it is the office’s position that Van Rheenen is open to adding thickeners, Graham v. Deere analysis was done and Ogawa provided the motivation to add phyllosilicates as rheology control agents to aqueous coating composition.  The claims are written in a product-by-process form.  However, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Additionally, Van Rheenen teaches that water-insoluble copolymer contains no surface charge (neutral) to no more than slightly negative charge.  If the surface charge is too high, instead of a weak structure being formed that prevents settling, the composition will flocculate.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764